Title: To George Washington from Anne-César, chevalier de La Luzerne, 14 August 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     
                        Monsieur
                         A Philadelphie le 14 Aout 1782
                     
                     J’ai l’honneur de Vous envoyer une lettre que je Vous prie de vouloir bien faire passer à Boston par la premiere occasion prompte qui se presentera.  Elle en contient une pour M. le Mis de Vaudreuil dont je prie Votre Excellence de vouloir bien prendre lecture, après quoi Vous voudrés bien la faire cacheter.  S’il ne se presente aucune occasion prochaine pour Boston je Vous supplie de vouloir bien faire mettre ce paquet à la poste; je pense que M. de Laubardiere devancera la malle partie hier pour le Nord et qu’elle pourra encore se charger de cette lettre à son passage par Votre Armée.
                     Vous jugerés bien mieux que nous, Monsieur, s’il convient de faire marcher l’armée Francoise, il est sûr que ce parti sera nécéssaire si les Anglois paroissent dans la disposition de detacher une grande partie de la garnison de Newyorck pour l’envoyer aux Isles.  J’ai l’honneur d’être avec le plus respectueux et inviolable attachement Monsieur De Votre Excellence le très humble et très obeissant Serviteur,
                     
                        le che. de la luzerne
                     
                  
                  TranslationSir,Philadelphia Aug 14/82
                     I have the honor to forward you a letter which I beg you to send to Boston by the first good Opportunity—it contains one for M. de Vaudreuil which I beg your Excellency to read & seal—if no opportunity offers for Boston I beg you to forward the Packet by the Post.
                     I think that Mr de Laubadirer will precede the Post which set off yesterday for the Northward & may take charge of this as he passes to your Army.
                     You will judge better than us if it is proper to march the French Army or not—it is certain that it will be necessary if the English shew any disposition to detach any considerable force to the West Indies.  I have the honor &c.
                     
                        le Chev. de luzerne
                     
                  
               